DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species III (claims 1, 5-13 and 17-18) in the reply filed on 2/14/22 is acknowledged.  The traversal is on the ground(s) that Species I-IV are all interrelated, e.g., Figs. 2-7 are showing details of the different antennas used in each port of the six-port MIMO antenna.  This is not found persuasive because the patentably distinct species require different field of search, thereby placing a search and/or examination burden. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/9/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 1 and 17 reciting “a plurality of end fire antennas in a Yagi-Uda configuration positioned around edges of the dielectric substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 reciting “wherein each of the end fire antennas comprises two dipoles connected in parallel as radiating element” should read --wherein each of the end fire antennas comprises two dipoles connected in parallel as a respective radiating element-- for clarity.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 respectively reciting “a plurality of end fire antennas in a Yagi-Uda configuration positioned around edges of the dielectric substrate” are indefinite, since this clause appears to contradict with Fig. 1 of the invention, depicting a plurality of end fire antennas 1000 in a Yagi-Uda configuration positioned at edges of the dielectric substrate 1003. In other words, it’s unclear how the end fire antennas are positioned “around” edges of the substrate when they are disposed at or partially around said edges. 
Claims 6-13 are rejected for depending on claim 1. 
Claims 7 and 17 respectively reciting “the second set of parallel dipoles each be of a different length to support separate λ/2 resonance modes” are indefinite, since scope of “λ/2 resonant modes” cannot be ascertained; i.e., λ has NOT been defined.  The spec., e.g., ¶ [0029] of the printed publication discloses “The set of parallel dipoles 6002/6004 and 6001/6003 may each be of a different length to support separate λ/2 resonance modes. The configuration may be designed to facilitate triple band (i.e. wideband) MIMO operation. A wideband impedance match supporting three 5G frequency bands may be achieved with no change to the desired end fire radiation pattern as compared to a single-dipole resonator.”
Accordingly, for purposes of examination, the above clause in claims 7 and 17 will be interpreted as --the second set of parallel dipoles each are of a different length to support separate λ/2 resonance modes, where λ is a wavelength of a 5G frequency band--. 
Claims 18-20 are rejected for depending on claim 17. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by “Ko” (US 2016/0087348). 
Claim 1: As best understood, Ko discloses an antenna assembly comprising: 
a dielectric substrate 101 (Fig. 19, ¶ [0089]); and 
a plurality of end fire antennas 102 in a Yagi-Uda configuration (Fig. 3, ¶ [0058]) positioned around (at least two perpendicular) edges of the dielectric substrate 101 (see Fig. 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (cited above).
Claim 6: Ko fails to expressly teach wherein each of the end fire antennas comprises two dipoles connected in parallel as radiating element.
However, Ko teaches [0061] “According to various embodiments of the present disclosure, it may be easily understood by those of ordinary skill in the art that the horizontal polarization antennas 102, 102′, and 102″ of the antenna devices 100 and 100′ may also be implemented with other antenna structures, such as, for example, a dipole antenna structure.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Ko’s invention such that wherein each of the end fire antennas comprises two dipoles connected in parallel as radiating element, in order to provide a high gain and a broad beam coverage [0004]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (cited above) in view of “Nishizawa” (US 2003/0034917).
Claim 7: Ko fails to expressly teach wherein each of the end fire antennas comprises: an upper dipole pair; and a lower dipole pair; wherein the upper dipole pair is formed of a first set of parallel dipoles and the lower dipole pair is formed of a second set of parallel dipoles, the first set of parallel dipoles and the second set of parallel dipoles each be of a different length to support separate λ/2 resonance modes.
Nishizawa discloses an upper dipole pair 5a (Fig. 3); and a lower dipole pair 5b; wherein the upper dipole pair is formed of a first set of parallel dipoles and the lower dipole pair is formed of a second set of parallel dipoles, the first set of parallel dipoles and the second set of parallel dipoles each be of a different length to support separate λ/2 resonance modes f1, f2 (Fig. 6).  

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Ko’s invention such that wherein each of the end fire antennas comprises an upper dipole pair; and a lower dipole pair; wherein the upper dipole pair is formed of a first set of parallel dipoles and the lower dipole pair is formed of a second set of parallel dipoles, the first set of parallel dipoles and the second set of parallel dipoles each be of a different length to support separate λ/2 resonance modes, in order to facilitate diverse, multifrequency antenna operation. 
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (cited above) in view of “Choudhury” (US 2009/0231225).
Claim 13: Ko is silent regarding wherein the dielectric substrate is a multi-layer Liquid Crystal Polymer (LCP) circuit board.
Choudhury discloses wherein the dielectric substrate 220-240 (Fig. 6) is a multi-layer Liquid Crystal Polymer (LCP) circuit board. 
Choudhury teaches [0019] “The substrates may be selected from the group comprising Low Temperature Co-fired Ceramic (LTCC), …, liquid crystal polymer (LCP), high-resistivity silicon or one or more other suitable substrates for mm-wave applications. The substrates may be shaped in any variety 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Ko’s antenna assembly such that wherein the dielectric substrate is a multi-layer Liquid Crystal Polymer (LCP) circuit board, in order to obtain tuned antenna operational parameters such as desired gain and frequency range(s).  
 
Allowable Subject Matter
Claims 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, none of the prior art shows, teaches or fairly suggests the features of 
the second set of parallel dipoles each are of a different length to support separate λ/2 resonance modes, where λ is a wavelength of a 5G frequency band; a metallic wall formed around a back and side areas of the upper dipole pair and the lower dipole pair; a ground plane coupled to the lower dipole pair; and a transmission line coupled to the upper dipole pair; and a device for dual polarized broadside radiations formed on a top surface of a center area of the dielectric substrate.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cozzolino (US 2013/0069837)
Jahromi (US 2013/0300624)
Huang (US 2011/0063187)
Lin (US 2007/0152903)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/HASAN Z ISLAM/Primary Examiner, Art Unit 2845